UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7363


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FONTELLE RICARDO GROVES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:05-cr-00195-H-1)


Submitted:    September 30, 2009            Decided:   October 8, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fontelle Ricardo Groves, Appellant Pro Se.         Ethan A. Ontjes,
Rudolf A. Renfer, Jr., Assistant United           States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Fontelle Ricardo Groves appeals the district court’s

order   denying      his   motion     for    a   reduction     of    sentence       under

18 U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no    reversible     error.         Accordingly,      we    affirm    for    the

reasons stated by the district court.                   See United States v.

Groves,      No.   5:05-cr-00195-H-1        (E.D.N.C.   July        15,    2009).      We

dispense      with    oral    argument       because    the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2